Case 4:18-cv-00436 Document 72 Filed on 09/21/20 in TXSD Page 1 of 1

KENT/McBRIDE

i715 Highway 35, Suite 305

Middletown, NJ. 07748 Chnistopher D.D 7305 in
Phone: 732 326 1711 we vial Pp er 1307
Fax: 732 326 1830 cacvanny(@mkentmcbride,com

www.kentmebride.cem

September 15, 2020

VIA: E-FILE

Clerk,

United States District Court
Southern District of Texas
515 Rusk Street

Houston, TX 77002

RE: Paul R. F. Schumacher v. Capital Advance Solutions, LLC, Charles Betta
and Dan Logan
Case Number: 4:18-cv-00436
File No.: 263.92243

Dear Sir/Madam:

This office represented defendants, Charles Betta and Dan Logan in the above-
referenced matter.

The case against Mr. Betta and Mr. Logan was dismissed. Please be advised that
this office no longer represents Mr. Betta or Mr. Logan. Kindly remove my name from the
electronic notification list.

Should you have any further questions or concerns, please feel free to contact the
undersigned. Thank you.

Very truly yours,

Cho er 2. Devanny
CDD/vr "
Encl

CC: Paul R. F. Schumacher, Pro Se

G:C Devanny\Capital Advance Solutions\Schumacher\Court\2020 09-15 Itr to court re out of case.wpd

 

 

Philadelphia, PA + Blue Bell, PA * Pittsburgh, PA * Cherry Hill, NJ * Pleasantville, NJ ° Wilmington, DE + New York, NY

 

 

 
